DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each lens deformation pattern” in line 1.  Claim 2, from which claim 4 depends, does not contain any “lens deformation pattern” for this limitation to refer to.  As such, this claim is unclear.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamura (US 2017/0079526) and Navarro et al. (“Adaptive model of the gradient index of the human lens. II. Optics of the accommodating aging lens”) which incorporates teachings from Navarro et al. ("Adaptive model of the gradient index of the human lens. I. Formulation and model of aging ex vivo lenses”, hereinafter Navarro I).
Regarding claim 1, Tamura discloses a method of estimating a full shape of a crystalline lens for an eye from measurements of the crystalline lens taken in-vivo by optical imaging techniques (“Based on data acquired by OCT of the subject's eye E to which the accommodative stimulus is being applied, the lens information generator 161 generates (crystalline) lens information indicating the position and/or shape of an area corresponding to a portion of the crystalline lens” at paragraph 0070), the 
Tamura does not explicitly disclose using a geometrical model of a lens previously built from ex-vivo measurements.
Navarro et al. teaches a method in the same field of endeavor of crystalline lens modeling, comprising using a geometrical model of a lens previously built from ex-vivo measurements (“In a previous companion article [28], we have developed a parametric adaptive GRIN lens model. The model was shown to fit the refractive index distribution of a variety of individual (ex vivo) lenses of different ages. Furthermore, a global fit to the complete set of samples permitted us to obtain a compact model of the experimentally observed [20] changes of the refractive index distribution with age” Navarro et al. at section 1, paragraph 4; “An age-dependent-parameter global model is derived and is shown to predict age-dependent changes in the ex vivo lens power and longitudinal spherical aberration with age.” Navarro I at abstract, last sentence; “Therefore, once the external geometry is given, we have four free parameters; no and δn determine the range of the distribution no + δn ≤n≤ no; the exponent p determines the law of monotonic change between these two extreme values; and, finally, the thickness of the anterior part tant determines the position of the conic interface. Thus, this model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the parametric model as taught by Navarro et al. as the reference for Tamura to provide an indication of the likely lens shape (see Tamura at paragraph 0060).
Regarding claim 16, Tamura discloses a data-processing system, which comprises processing means for carrying out the method of claim 1 (“The data processor 160 generates display data by performing rendering on the stack data or the volume data. The data processor 160 includes a hardware circuit, a processor to run software for data processing, or the like” at paragraph 0065, last sentence).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamura and Navarro et al. as applied to claim 1 above, and further in view of Ortiz et al. (“Optical distortion correction in Optical Coherence Tomography for quantitative ocular anterior segment by three-dimensional imaging”).
Regarding claim 11, the Tamura and Navarro et al. combination discloses a method wherein the estimated lens position is obtained from the full shape of the in-vivo measured lens, the full shape of the in-vivo measured lens being estimated using a method according to claim 1 (“The change information acquiring unit 1621 calculates the difference between the position of the front surface and the position of the rear 
The Tamura and Navarro et al. combination does not explicitly disclose a method of predicting an estimated lens position of an intraocular lens implanted in an eye.
Ortiz et al. discloses a method of predicting an estimated lens position of a lens implanted in an eye (“This correction is important in numerous applications that rely on quantitative analysis of the ocular surfaces (corneal changes after refractive surgery, cataract surgery and IOL implantation, corneal biomechanics, etc” at section 4, paragraph 3, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the lens position prediction as taught by Ortiz et al. using the measurements derived by the Tamura and Navarro et al. combination to ensure that lens placement is optimal for the patient such that their treatment can be evaluated effectively.
Regarding claim 13, the Tamura and Navarro et al. combination discloses the elements of claim 1 as described above.

However, Ortiz et al. discloses a method of predicting an estimated lens position of a lens implanted in an eye (“This correction is important in numerous applications that rely on quantitative analysis of the ocular surfaces (corneal changes after refractive surgery, cataract surgery and IOL implantation, corneal biomechanics, etc” at section 4, paragraph 3, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the lens position prediction as taught by Ortiz et al. using the measurements derived by the Tamura and Navarro et al. combination to ensure that lens placement is optimal for the patient such that their treatment can be evaluated effectively.
As the Tamura, Navarro et al. and Ortiz et al. combination is able to characterize the lens position and shape, a physician would thereby be able to use that information to select a particular intraocular lens for implantation.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of the Tamura, Navarro et al. and Ortiz et al. combination to be able to determine appropriate lenses for the patient and thereby select an intraocular lens to be implanted in that patient.

Allowable Subject Matter

Claims 14, 15 and 17-19 are allowed.
Claims 2, 3, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or disclose that the step of determining non-visible portions of the lens comprises: a) establishing a location of a first plurality of points which defines an initial full shape of a crystalline lens, b) displacing the first plurality of points a plurality of lengths following a plurality of directions to a location of a second plurality of points, wherein the second plurality of points are estimated points of the full shape of the lens of which the in-vivo measurements have been taken, wherein the initial full shape of a crystalline lens is obtained from ex-vivo measurements, and the plurality of lengths is estimated from the in-vivo measurements, as required by claim 2; wherein the estimated lens position of a lens implantable in an eye is obtained using the following formula: ELP = C0 + k K ak Ck where: ELP is the estimated lens position; ak is a k scalar weight coefficient of the at least one weight coefficient; Ck is a k positioning weight coefficient; C0 is a bias term, as required by claim 12; a) estimating at least one weight coefficient from the measurements, b) applying a lens deformation pattern to each at least one weight coefficient to obtain a plurality of lengths of displacement, wherein the at least one lens deformation pattern is obtained from ex-vivo displacing a first plurality of points the plurality of lengths of displacement obtained in step b) to a location of a second plurality of estimated points of the full shape of a lens, as required by claim 14; displacing a first plurality of points a plurality of lengths following a plurality of directions to a location of a second plurality of points, wherein the first plurality of points defines an initial full shape of a crystalline lens, the initial full shape is obtained from ex-vivo measurements, and the plurality of lengths is obtained by applying a weight coefficient to each of at least one lens deformation pattern, as required by claim 15.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662